Citation Nr: 0409957	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES


1.  Entitlement to service connection for headaches, to include as 
due to an undiagnosed illness.  

2.  Entitlement to service connection for body aches and pains, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for shaking spells, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for chest pains, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from March 1989 to February 
1993.  His DD Form 214, Service Personnel Record Form 214 
indicates that he served in the Southwest Asia Theater of 
operations.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, Louisiana 
(RO), which denied the benefits sought on appeal.  

In May 2000, the veteran appeared before the undersigned Veterans 
Law Judge and gave testimony in support of his claim.  In November 
2000, the Board remanded this claim to the RO for additional 
development.  While the case was in remand status, the issue of 
entitlement to service connection for diarrhea was granted by the 
RO.  The case has been returned to the Board for further review.  

This decision will address the issue of entitlement to service 
connection for headaches.  The remaining issues will be addressed 
in the remand that follows this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claim.   

2.  The veteran's headaches are related to service.  


CONCLUSION OF LAW

Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 
5103A, 5107), which applies to all pending claims for VA benefits, 
and which provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by the 
VA.  

First, the VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 
5102 and 5103).  Second, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate his or her claims.  
See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments 
were effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. §3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  See 66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.   

In the present case, a substantially complete application was 
received in November 1993.  Thereafter, in a rating decision dated 
in December 1997, the claim was denied.  Only after that rating 
action was promulgated did the AOJ, in April 2001, provide notice 
to the claimant regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This, the Board believes, is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In 
addition, in April 2003, the Board forwarded a letter to the 
veteran informing him of the VCAA and the responsibilities of the 
veteran and VA.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his or 
her claim, and to respond to VA notices.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

In addition, in the April 2001 and April 2003 letters sent to the 
veteran from the RO and from the Board respectively, the veteran 
was informed that he should send any additional information within 
60 days and within 30 days, respectively.  A recent court decision 
held that VA must wait one year before denying a claim.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's authority 
to make decisions on all claims without waiting one year.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Therefore, the Board may proceed with 
adjudication of this claim.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

The veteran's service medical records show that in July 1992, he 
was treated for neck pain after reporting that he was the driver 
of a vehicle that was struck from behind earlier that day.  
Musculoskeletal neck pain was diagnosed, and medication was 
prescribed.  He returned for treatment the following month with 
similar complaints.  Cervical strain was diagnosed, and he was put 
on profile for one week.  

The veteran was examined by VA in April 1993, and he complained of 
headaches especially on the left side since he was in the Gulf.  
Cluster headaches was the diagnosis.  On VA examination in April 
1996, the veteran complained of headaches.  He gave a history of 
spraining his neck in an automobile accident in 1992.  The 
examiner found, migraine, post whiplash injury.  The veteran was 
examined by VA in June 1996, and the examiner stated that the 
veteran had episodes of acute pain in the right frontal region and 
that it looked to be a neuralgic type of pain from the 
description.  A CT brain scan was normal.  On VA examination in 
July 1997, the veteran reported having headaches about two weeks 
to a month after being in the Persian Gulf.  The examiner found, 
headache, possibly vascular type of headache, common migraine, 
associated with muscle contraction also.  The veteran underwent a 
VA heart examination in January 2001.  It was noted that the 
veteran had a history of cluster headaches for which he took 
prescription medication.  The examiner diagnosed cluster 
headaches.  On VA neurological examination in January 2001, the 
veteran reported having headaches for the past nine years.  The 
examiner found, cluster headache under control with sumatriptan 
and amitriptyline.  

The record shows that the veteran has a currently diagnosed 
disability for his headache disorder.  Thus, service connection 
cannot be granted on the basis of his headaches being due to an 
undiagnosed illness.  However, while he was not treated in service 
for headaches, he was treated during service for a neck injury, 
and a VA examiner in April 1996, has related his current headaches 
to the whiplash injury that occurred in service.  There is thus a 
current disability that has been medically linked to service.  The 
opinion stands uncontradicted in the record.  Thus the Board finds 
that service connection for headaches is warranted.  


ORDER

Service connection for headaches is granted.  


REMAND

On VA examination in July 1997, the veteran reported waking up at 
night sweating and shaking.  The finding was shaking spells 
apparently related to the veteran's dreams at night and that this 
was not a seizure.  

The veteran underwent a VA neurological examination in January 
2001.  He reported that whenever he became nervous, his hand would 
shake and that his wife reported that at night his body would 
shake.  The examiner found, periodic movements during sleep; the 
veteran says this happens on days that he is very nervous and this 
may be periodic leg movements of undetermined etiology.  

On VA mental examination in January 2001, the veteran reported 
having trembling of his hands, and that these bouts of shakiness 
would last for one to two minutes.  He stated that the nervousness 
occurred about twice a week.  He noted that he also jumps in his 
sleep.  He reported that over the past two months he had no 
nervousness.  It was opined that this might be due to his taking 
the current regimen of medication.  The examiner found that there 
might be some job stress which would relate to occasional brief 
bouts of shakiness.  It was noted that this had resolved in that 
it had not occurred in the past two months.  The examiner reported 
that the veteran was taking Elavil which would help him sleep and 
calm him down.  It was noted that antidepressants are occasionally 
related to jumping or myoclonic jumps at night.  

The veteran was examined by VA in January 2001.  He reported 
having chest pain for the past nine years.  The pertinent finding 
was, chest pain, atypical for angina pectoris.  

On VA cardiology examination in June 2001, the veteran reported 
having chest pain.  The examiner found that he had chest pain, not 
of cardiac in origin.  It was opined that his chest pain was 
musculoskeletal in origin.  

The Board notes that the service medical records show complaints 
during service including some of the conditions claimed here on 
appeal.  In October 1991, the veteran was seen for complaints of 
left chest and left mid-back pain for the previous three days, 
with onset the same day he received immunizations.  He also had 
one episode of left arm numbness with chest pain, shortness of 
breath with intentional shallow respirations to avoid pain.  The 
back pain was sharp, long lasting, constant, with occasional 
radiation to the left buttocks.  The assessment at that time was 
chest wall pain, costochondritis.  Later in October 1991, he was 
seen for symptoms including a dizzy spell, chills, sweating, a 
buzzing sound in the ears, and a little pain in the chest.  The 
assessment at that time was possible dehydration.

The Board notes that the veteran's DD 214 reflects that he served 
on active duty in the Southwest Asia Theater from September 1990 
to April 1991. The medical evidence of record shows that the 
veteran has manifested numerous signs or symptoms, and that there 
are objective indications that the veteran suffers from a chronic 
disability, with chest pain, muscle pain, and neurological 
symptoms.

The medical evidence has not definitively attributed much of the 
veteran's claimed symptomatology to a diagnosis.  In the Board's 
previous remand, examinations were requested to clarify this 
matter.  After review of the claims file, the Board notes that the 
remand directives have not been followed.  Thus, another remand is 
required.  38 C.F.R. § 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).  An examination is needed to determine 
whether the veteran's symptomatology meets the requirements under 
the law governing entitlement to service connection for a 
disability on a presumptive basis for Persian Gulf veterans 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and to 
address if service connection is warranted for a diagnosed 
disability that was incurred in service.  


Accordingly, this case is REMANDED for the following:


1.  The RO should review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), is completed.  

2.  The RO should contact the appellant and request that he 
identify the names, addresses, and approximate dates of treatment 
for all VA and non-VA health care providers who have treated him 
for any of the complaints at issue recently.   With any necessary 
authorization from the appellant, the RO should attempt to obtain 
copies of pertinent treatment records identified by the appellant 
in response to this request, which have not been previously 
secured.  The RO should ensure that its efforts to obtain the 
identified records are fully documented in the claims file.  If 
the RO is unsuccessful in obtaining any medical records identified 
by the appellant, it should inform the appellant and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.  

3.  The RO should also schedule the veteran for appropriate 
specialty examinations in regard to his claims concerning symptoms 
of body aches and pains, shaking spells, and chest pains as 
chronic disabilities resulting from an undiagnosed illness. The 
veteran must be informed of the potential consequences of his 
failure to report for any scheduled examination, and a copy of 
this notification must be associated with the claims file.  

The RO should provide the examiners with a list of the symptoms 
that the veteran is claiming are manifestations of an undiagnosed 
illness. The claims folder and a copy of this REMAND must be made 
available to and be reviewed by the examiners prior to the 
examinations.  The examiners must indicate in the examination 
reports that this has been accomplished.  

(a) Each examiner should note and detail the veteran's reported 
symptoms relevant to the appropriate specialty.

(b) Each examiner should determine and note whether there are any 
objective medical indications that the veteran is suffering from 
the reported symptoms.

(c) The examiners should determine and note whether the veteran 
has objective evidence of a disability manifested by the claimed 
symptoms.  If so, the examiner should note whether it is at least 
as likely as not that the manifestations are attributable to a 
known diagnostic disability or disabilities.  If the symptoms can 
be attributed to a known disability, the examiners should offer an 
opinion with complete rationale as to whether any diagnosed 
disability is related to the veteran's service.  If the 
manifestations cannot be attributed to a diagnosed illness, the 
examiner should be asked to determine if there is affirmative 
evidence that the undiagnosed illness was not incurred during 
active service during the Persian Gulf War, or that the 
undiagnosed illness was caused by a supervening condition or event 
that occurred between the veteran's most recent departure from 
service during the Gulf War or that the illness was the result of 
the veteran's abuse of alcohol or drugs.

(d) All opinions expressed should be supported by reference to 
pertinent evidence. If the examiner disagrees with any opinions 
contained in the claims file which contradict his or her opinion, 
the reasons for the disagreement should be set forth in detail.


4.  The RO should review the file and ensure that the above noted 
directives are carried out in full.  If any are not, including not 
providing adequate responses to the medical opinions requested, 
corrective action must be taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  If any benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC) and given the appropriate opportunity 
to respond before the claims file is returned to the Board for 
further review, as appropriate.  



The purpose of this remand is to obtain additional information 
concerning the case. The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



